DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 11/13/2020.
Claims 1-15 have been examined and rejected.

Allowable Subject Matter
Claims 2-3, 5, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xaio (WO2013170414A1).
Regarding Claim 1, Xaio discloses a user equipment, UE (see FIG. 16 - UE, para 194), comprising: 
(see FIG. 16, transmission unit 1502), which in operation, receives a plurality of reference signals (see page 5, para 22-24, a UE obtains, according to a measurement period or triggered by an event, a measurement amount; The reference signal may be a channel­ state information reference signal (Channel-State Information reference signals, CSI-RS), or a positioning reference signal (Positioning reference signals, PRS) and measuring SINR based on RSRP based on resource elements in multiple OFDM symbols/i.e. representing RSRP measured on multiple resource elements using multiple reference signal measurements; also see FIG. 16, para 195, the apparatus/UE includes the selection unit for measurement bandwidth and frequency range);
processing circuitry (see FIG. 16, mobility execution unit), which in operation, performs power-related measurements on the plurality of reference signals (see para 22, a signal to interference plus noise ratio SINR (Signal to Interference plus Noise Ratio) or a signal to noise ratio SNR (Signal to Noise Ratio) measured based on the reference signal/i.e. representing power-related measurements); 
the processing circuity (see FIG. 16, mobility execution unit), when in operation, determines the availability of reference signals among the plurality of reference signals for the power-related measurements (see page 5, para 22, a UE obtains, according to a measurement period or triggered by an event, a measurement amount, where the measurement amount includes a ratio of a valid signal/i.e. available reference signal, to a non-valid signal); and 
(see FIG. 16, mobility execution unit), generates measurement results based on the performed power-related measurements and depending on the determined availability of the reference signals (see page 5, para 22, a UE obtains, according to a measurement period or triggered by an event, a measurement amount, where the measurement amount includes a ratio of a valid signal based on a reference signal to a non-valid signal based on the reference signal measured based on the reference signal, for example, a signal to interference plus noise ratio SINR (Signal to Interference plus Noise Ratio) or a signal to noise ratio SNR (Signal to Noise Ratio) measured based on the reference signal/i.e. measurement results based on power-related measurements).
Xaio does not disclose the UE receiving multiple reference signals.
However, Xaio discloses measurement bandwidth and frequency range of the UE to measure RSRP on different resource elements, implying receiving reference signals on resource elements in a measurement bandwidth.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Xaio, to indicate receiving plurality of reference signals in the measurement bandwidth, as it already indicates measuring the RSRP in the measurement bandwidth signals.

Regarding Claim 6, Xaio discloses the user equipment according to claim 1, wherein the processing circuitry, when in operation, generates a measurement report based on the power-related measurements, including the measurement results; and a transmitter, which in operation, transmits the generated measurement report to a serving base station to which the UE is connected, wherein the processing circuitry, when in operation, performs the power-related measurements and generates the measurement results for a plurality of radio cells and wherein the measurement report comprises the generated measurement results for the plurality of radio cells (see para 22, a UE obtains, according to a measurement period or triggered by an event, a measurement amount, where the measurement amount includes a ratio of a valid signal based on a reference signal to a non-valid signal based on the reference signal measured based on the reference signal, for example, a signal to interference plus noise ratio SINR (Signal to Interference plus Noise Ratio) or a signal to noise ratio SNR (Signal to Noise Ratio) measured based on the reference signal… at para 30-33, the UE reports the measurement amount (SINR or SNR), the measurement bandwidth or a measurement frequency and the measurement amount are bound together and reported to the base station).
Xaio does not disclose the UE receiving multiple reference signals.
However, Xaio discloses measurement bandwidth and frequency range of the UE to measure RSRP on different resource elements, implying receiving reference signals on resource elements in a measurement bandwidth.


Regarding Claim 12, Xaio discloses a base station (see FIG. 17, base station), comprising: 
a transmitter (see FIG. 17, transmission unit), which in operation, transmits a plurality of reference signals in a radio cell controlled by the base station (see para 200, send a message carrying measurement configuration to the UE. The measurement configuration includes one or more pieces of the following information: reporting configuration information, a filtering coefficient, a measurement bandwidth, a measurement frequency range, or a measurement period);
a receiver (see FIG. 17, transmission unit), which in operation, receives measurement results from a user equipment, UE, based on power-related measurement performed by the user equipment on the reference signals, the measurement results including measurement values reflecting the power of the reference signals during a measurement time period, and the measurement results including a measurement accuracy parameter reflecting the measurement accuracy of the power-related measurements (see para 199, transmission unit 1701 is configured to receive a measurement amount reported by a UE, where the measurement amount includes a ratio of a valid signal based on a reference signal to a non-valid signal based on the reference signal measured based on the reference signal, for example, a signal to interference plus noise ratio or a signal to noise ratio measured based on the reference signal; and at para 205, the decision unit 1702 is specifically configured to compare the signal to interference plus noise ratio or the signal to noise ratio of the serving cell with a second threshold; if the signal to interference plus noise ratio or the signal to noise ratio of the serving cell is smaller than or equal to the second threshold/i.e. representing the measurement accuracy parameter, perform the interference coordination, and send a handover command to the UE, where the second threshold is channel quality when the handover command is correctly delivered set for the serving cell; if the signal to interference plus noise ratio or the signal to noise ratio of the serving cell is greater than the second threshold, send the handover command to the UE); and
processing circuity (FIG. 17, decision unit), which in operation, determines whether to handover the user equipment from the radio cell to another radio cell, based on the received measurement values and measurement accuracy parameter of the measurement results (see para 205, the decision unit 1702 is specifically configured to compare the signal to interference plus noise ratio or the signal to noise ratio of the serving cell with a second threshold; if the signal to interference plus noise ratio or the signal to noise ratio of the serving cell is smaller than or equal to the second threshold, perform the interference coordination, and send a handover command to the UE, where the second threshold is channel quality when the handover command is correctly delivered set for the serving cell; if the signal to interference plus noise ratio or the signal to noise ratio of the serving cell is greater than the second threshold, send the handover command to the UE).
Xaio does not disclose the base station transmitting multiple reference signals.
However, Xaio discloses that the base station sends measurement bandwidth and frequency range of the UE to measure RSRP on different resource elements, implying receiving reference signals on resource elements in a measurement bandwidth.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Xaio, to indicate receiving plurality of reference signals in the measurement bandwidth, as it already indicates measuring the RSRP in the measurement bandwidth signals.

Regarding Claim 14, Xaio discloses the base station according to claim 12, wherein the receiver, when in operation, receives from the user equipment information on a radio link failure experienced by the user equipment during a handover of the user equipment, the radio link failure information including the measurement accuracy parameter, wherein the processing circuitry, when in operation, determines adapted parameters of a measurement configuration (see para 141, the main reason of the relatively high handover failure rate is that the interference on the two pieces of signaling "handover command (handover command)" and "handover complete (handover complete)" in the handover process is relatively heavy, thereby resulting that the transmission success rate is relatively low. The current handover decision depends on RSRP or RSRQ. The newly added measurement amount SINR/SNR/i.e. representing the adapted parameters, may be used as a handover assisting decision condition, thereby improving the handover success rate, and meanwhile lowering a ping-pong handover; also see para 170-171, the newly added measurement amount, for example, the SINR or the SNR is introduced, so that as long as the channel quality when the handover command is ensured to be correctly delivered is reached, the handover command is delivered, so as to improve a handover success rate … in order to effectively lower times of ping-pong handover, an embodiment as shown in FIG. 13 where a base station performs cell handover decision according to a measurement amount obtained by an UE/i.e. representing the entering condition for starting the reporting of the measurement results).

Regarding Claim 15, Xaio discloses a method comprising the following steps performed by a user equipment: 
receiving a plurality of reference signals (see page 5, para 22-24, a UE obtains, according to a measurement period or triggered by an event, a measurement amount; The reference signal may be a channel­ state information reference signal (Channel-State Information reference signals, CSI-RS), or a positioning reference signal (Positioning reference signals, PRS) and measuring SINR based on RSRP based on resource elements in multiple OFDM symbols/i.e. representing RSRP measured on multiple resource elements using multiple reference signal measurements; also see FIG. 16, para 195, the apparatus/UE includes the selection unit for measurement bandwidth and frequency range);
performing power-related measurements on the plurality of reference signals (see para 22, a signal to interference plus noise ratio SINR (Signal to Interference plus Noise Ratio) or a signal to noise ratio SNR (Signal to Noise Ratio) measured based on the reference signal/i.e. representing power-related measurements); 
determining the availability of reference signals among the plurality of reference signals for the power-related measurements (see page 5, para 22, a UE obtains, according to a measurement period or triggered by an event, a measurement amount, where the measurement amount includes a ratio of a valid signal/i.e. available reference signal, based on a reference signal to a non-valid signal based on the reference signal measured based on the reference signal); and 
generating measurement results based on the performed power-related measurements and depending on the determined availability of the reference signals (see page 5, para 22, a UE obtains, according to a measurement period or triggered by an event, a measurement amount, where the measurement amount includes a ratio of a valid signal based on a reference signal to a non-valid signal based on the reference signal measured based on the reference signal, for example, a signal to interference plus noise ratio SINR (Signal to Interference plus Noise Ratio) or a signal to noise ratio SNR (Signal to Noise Ratio) measured based on the reference signal/i.e. measurement results based on power-related measurements).
Xaio does not disclose the UE receiving multiple reference signals.
However, Xaio discloses measurement bandwidth and frequency range of the UE to measure RSRP on different resource elements, implying receiving reference signals on resource elements in a measurement bandwidth.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Xaio, to indicate receiving plurality of reference signals in the measurement bandwidth, as it already indicates measuring the RSRP in the measurement bandwidth signals.

Claims 4, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xaio in view of Bergstrom (US20180242183A1).
Regarding Claim 4, Xaio does not disclose details regarding: when determining the availability of the reference signals, determines those reference signals during a measurement time period that are not available while performing the power-related measurements, wherein: the processing circuitry generates the measurement results also based on the non- available reference signals; the non-available reference signals are the missing reference signals that are not received at all by the UE; and any non-available reference signal is considered for the power-related measurements as having been received with a certain power, wherein the certain power considered for a non-available reference signal is one of zero power, a low positive power, and a low negative power.
Examiners Note: Using BRI consistent with the specification the limitation “not available reference signals” has been interpreted to mean reference signals not received due to the network performing LBT and hence unable to transmit the reference signals during LBT. Based on this interpretation, see Bergstrom discloses these details: see para 71-74, For certain RRM measurements, e.g. signal strength measurements such as RSRP, the communication terminal will measure on signals transmitted from the second radio network node and report the measured values back to the second radio network node or the first radio network node. However, in case LBT is applied by the second radio network node the communication terminal will not be able to receive any signal from the second radio network node to measure on. Hence the communication terminal would not be able to judge the channel in those cases when the second radio network node drops the transmission … the communication terminal is configured to perform one or more measurements on reference signal, e.g. DRS, transmitted by e.g. the second radio network node. For example, the communication terminal may determine that the RS is not transmitted by the second radio network node or the received reference signal is not reliable or is invalid during at least one known RS transmission occasion during a measurement time, Tm. Thus, the RS is not available at the communication terminal. Furthermore, the communication terminal may adapt the measurement procedure in the communication terminal to create or construct measurement samples based on one or more previous valid measurement sample(s) to account for the RS not being available, such as not transmitted by the second radio network node or being invalid or unreliably received RS at the communication terminal, during at least one RS transmission occasion. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Xaio, to account for non-available reference signals during channel measurements as taught by Bergstrom, so as to improve performance of the wireless communication network (Bergstrom, para 23), and also based on the KSR rationale F - Known work in one field of endeavor (unlicensed spectrum) may prompt variations of it for use in either the same field or a different one based on 

Regarding Claim 10, Xaio discloses the user equipment the measurement results include measurement values reflecting the power of the reference signals during a measurement time period, wherein each of the measurement values is an average of the powers of the reference signals during a measurement time period signals (see page 5, para 22-24, a UE obtains, according to a measurement period or triggered by an event, a measurement amount; The reference signal may be a channel­ state information reference signal (Channel-State Information reference signals, CSI-RS), or a positioning reference signal (Positioning reference signals, PRS) and measuring SINR based on RSRP/i.e. representing average,  based on resource elements in multiple OFDM symbols)
Examiners Note: Using BRI consistent with the specification the limitation “not available reference signals” has been interpreted to mean “reference signals not received due to the network performing LBT in Licensed Assisted Access LAA, and hence unable to transmit the reference signals during LBT or unlicensed radio frequency”. Based on this interpretation, Bergstrom discloses these details: see para 71-74, For certain RRM measurements, e.g. signal strength measurements such as RSRP/i.e. representing average power measured, the communication terminal will measure on signals transmitted from the second radio network node and report the measured values back to the second radio network node or the first radio network node. However, in case LBT is applied by the second radio network node the communication terminal will not be able to receive any signal from the second radio network node to measure on. Hence the communication terminal would not be able to judge the channel in those cases when the second radio network node drops the transmission … the communication terminal is configured to perform one or more measurements on reference signal, e.g. DRS, transmitted by e.g. the second radio network node. For example, the communication terminal may determine that the RS is not transmitted by the second radio network node or the received reference signal is not reliable or is invalid during at least one known RS transmission occasion during a measurement time, Tm. Thus, the RS is not available at the communication terminal. Furthermore, the communication terminal may adapt the measurement procedure in the communication terminal to create or construct measurement samples based on one or more previous valid measurement sample(s) to account for the RS not being available, such as not transmitted by the second radio network node or being invalid or unreliably received RS at the communication terminal, during at least one RS transmission occasion. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Xaio, to account for non-available reference signals during channel measurements as taught by Bergstrom, so as to improve performance of the wireless 

Regarding Claim 11, Xaio does not disclose details regarding: the user equipment according to claim 1, wherein the plurality of reference signals is transmitted from a serving base station to which the UE is connected or from a neighbor base station which neighbors the serving base station, wherein the reference signals are channel state information reference signals, CSI-RS, and/or synchronization signal block, SSB, reference signals, according to a 3GPP 5th generation new radio communication system, wherein the SSB reference signals includes a Primary Synchronization Signal, PSS; a Secondary Synchronization Signal, SSS; and a Physical Broadcast Channel, PBCH.
Bergstrom discloses this limitation: see para 21, In case of LAA the signal measurements will be done by the communication terminal on discovery reference signals (DRS) transmitted by the cells of the unlicensed carriers. The transmissions of the DRS occur in DRS occasions. The signals comprising the DRS may e.g. include the Primary Synchronization Signal (PSS), Secondary Synchronization Signal (SSS), Common reference signal (CRS), Channel State Information Reference Signal (CSI-RS) etc. 


Regarding Claim 13, Xaio does not disclose details regarding: base station according to claim 12, wherein the transmitter, when in operation, transmits a measurement configuration information to the user equipment, including a power value to be used by the user equipment when performing power-related measurements, the power value being considered by the UE for a non-available reference signal when generating the measurements is also based on the non-available reference signals, wherein the non-available reference signal is a reference signal that is not available during the measurement time period while performing the power-related measurements, wherein the certain power considered for a non-available reference signal is one of zero power, a low positive power and a low negative power.
Examiners Note: Using BRI consistent with the specification the limitation “not available reference signals” has been interpreted to mean reference signals see para 71-74, For certain RRM measurements, e.g. signal strength measurements such as RSRP, the communication terminal will measure on signals transmitted from the second radio network node and report the measured values back to the second radio network node or the first radio network node. However, in case LBT is applied by the second radio network node the communication terminal will not be able to receive any signal from the second radio network node to measure on. Hence the communication terminal would not be able to judge the channel in those cases when the second radio network node drops the transmission … the communication terminal is configured to perform one or more measurements on reference signal, e.g. DRS, transmitted by e.g. the second radio network node. For example, the communication terminal may determine that the RS is not transmitted by the second radio network node or the received reference signal is not reliable or is invalid during at least one known RS transmission occasion during a measurement time, Tm. Thus, the RS is not available at the communication terminal. Furthermore, the communication terminal may adapt the measurement procedure in the communication terminal to create or construct measurement samples based on one or more previous valid measurement sample(s) to account for the RS not being available, such as not transmitted by the second radio network node or being invalid or unreliably received RS at the communication terminal, during at least one RS transmission occasion. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Xaio, to account for non-available reference signals during channel measurements as taught by Bergstrom, so as to improve performance of the wireless communication network (Bergstrom, para 23), and also based on the KSR rationale F - Known work in one field of endeavor (unlicensed spectrum) may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472